Per Curiam
Appellant, E.W., parent of C.P.K., appeals from the trial court's judgment signed on April 20, 2017. On May 9, 2017, she filed a Request for Findings of Fact and Conclusions of Law pursuant to Texas Rule of Civil Procedure 296. The trial court did not issue same within twenty days of the request. Within thirty days of May 9, E.W. notified the trial court that its findings and conclusions were past due per Texas Rule of Civil Procedure 297. The findings and conclusions of the trial court remain outstanding, and the omission was raised by E.W. in her appellant's brief.
As a general rule, an appellant has been harmed if she has to guess at the reason the trial court ruled against her. See Larry F. Smith , Inc. v. Weber Co., Inc. , 110 S.W.3d 611, 614 (Tex. App.-Dallas 2003, pet. denied). The appropriate remedy is to abate the appeal and direct the trial court to file the absent findings and conclusions. In re Marriage of Stegall , No. 07-15-00392-CV, 2016 WL 3364875, at *2, 2016 Tex. App. LEXIS 6361 at *3 (Tex. App.-Amarillo June 15, 2016, no pet.) (per curiam).
We now abate this appeal and remand the cause to the trial court with instructions to issue and file findings of fact and conclusions of law in support of its judgment per Texas Rule of Civil Procedure 297, Texas Family Code § 154.130, and other relevant provisions of the Family Code, if any. The trial court is directed to *840cause its findings and conclusions to be included in a supplemental clerk's record and cause that supplemental record to be filed with the Clerk of this Court no later than March 20, 2018. Should appellant care to file a supplemental brief once the findings and conclusions are executed, such brief is due no later than twenty days from the date the findings and conclusions are filed with this court. Should appellee care to file a supplemental brief responding to any new issues raised in appellant's supplemental brief, the appellee's response is due no later than twenty days after the filing of appellant's supplemental brief. Should additional time be needed by the trial court to comply with this order, it may request same by March 20, 2018.
It is so ordered.